Appeal by the *400defendant from a judgment of the Supreme Court, Westchester County (Cowhey, J.), rendered January 26, 2001, convicting him of murder in the second degree and tampering with physical evidence (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, reversal is not required based on a Brady violation (see Brady v Maryland, 373 US 83). At a minimum, the information was disclosed to the defendant in time to give him a meaningful opportunity to use it (see People v Cortijo, 70 NY2d 868, 870; People v Ahmed, 244 AD2d 415).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80, 85-86).
The defendant’s remaining contentions are without merit or do not require reversal. Ritter, J.P., Santucci, Goldstein and Mastro, JJ., concur.